DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14, 29, and 32-33 are pending.
	Claims 15-28, 30-31, and 34 was cancelled during the Preliminary Amendment.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/22/21; 2/3/22 was filed after the mailing date of the RCE on 11/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 1-8 and 32 are allowed over art.

Claim Objections
5.	Claim 29 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 9.  See MPEP § 608.01(n).  Accordingly, the claim 29 not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 9-14, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson [US 20140304505] in view of Odom [US 7330997]. 
Claim 9:	Dawson teaches an apparatus, comprising: 
at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform: [Dawson: 0270]
determining, based on a message from a data requester [Dawson: 0015; sending messages and attachments using meta-files containing the plain-text encrypted by the ELD and also containing the ELD used in that encryption. See also 0201, 0224], a computation identifier that identifies a mathematical operation type of a mathematical operation to be performed on a first cipher text [Dawson: The claimed “a computation identifier” can be given the broadest reasonable interpretation (BRI) as a value, number, or data (e.g. descriptor) that identifies mathematical operation type to be performed on a cipher text. Dawson: 0239; The initial logic descriptor may be used to encrypt the plain-text, or it may trigger a process to commence a new logic generation routine in which A and B contact C, whereupon C generates a third encryption logic that it supplies for execution to a the Encryptors on A and B, in a process of chained encryption. C also can be an encrypted messenger, passing the descriptor down to A and B by using a different ELD for each leg to encrypt the ELD during its passage, in which case C is a relay. The algorithms the first and second computer use may be updated. Also 0243; a descriptor encapsulates this instance of the encryption logic generation process, and the descriptor is sent to the local computers to execute the described encryption. The output of the encapsulation process is the ELD. Thus, computation identifier may be the descriptor, where the descriptor identifies a mathematical operation type of a mathematical operation such as the encryption (or encryption logic generation process) to be performed on a first cipher text that is in a message and can send to computers. Other examples of computation identifier: 0275; the generated number is used as an index value and the algorithm in the position given by that value is selected. 0277; The frequencies represent the values of the arguments of the encryption algorithms of the Composite ELD. See also 0295], **wherein the mathematical operation type comprises at least one variance computation process; [**As rejected under a secondary reference, discussion below]
transmitting a request to a data service provider, the request comprising the computation identifier; [Dawson: 0239; State Control may transmute each computer from a consumer of encryption logic into a generator of logic that the other computers use]
receiving, from the data service provider, a first ciphertext; [Dawson: 0195, 0199]
obtaining a second ciphertext from the first ciphertext by performing a cryptographic re-encryption operation; and [Dawson: 0251-0252; uses ELD A to encrypt the bytes of the sending computer, and ELD B to re-encrypt the bytes for transmission to a second computer, giving each leg of the relay independent encryption logic. The purpose of transmitting the Secondary ELD is to initiate trust between the computers, giving them what amounts to a private encryption logic tunnel for sending to each other the single use plain-text encryption logic that is. In each communication the Plain-Text ELD is included in the encryption meta-file, and the Secondary ELD encrypts it. This is unlike tunnels using SSL, wherein public keys or private keys are transmitted, because a different encryption algorithm is used for each encrypted session. More examples on 0291-0292]
providing the second ciphertext to the data requester as a response to the message. [Dawson: 0293]
The claimed “a computation identifier” can be given the broadest reasonable interpretation (BRI) as a value, number, or data (e.g. descriptor) that identifies mathematical operation type to be performed on a cipher text. Dawson discloses for the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Odom with Dawson to teach “wherein the mathematical operation type comprises at least one variance computation process”, for the reason to identify the encryption used since the encryption algorithm 
Claim 10:  Dawson: 0618; discussing the apparatus according to claim 9, wherein the apparatus is further configured to check an access policy before providing the request to the data service provider.
Claim 11:  Dawson: 0466, 1105; discussing the apparatus according to claim 9, wherein the apparatus is further configured to participate in negotiating a shared secret with the data service provider.
Claim 12:  Dawson: 0004-0005; discussing the apparatus according to claim 11, wherein the negotiating comprises a Diffie-Hellman negotiation.
Claim 13:  Dawson: 0251-0252; discussing the apparatus according to claim 9, wherein the apparatus is configured to perform the cryptographic re-encryption operation in dependence of the computation identifier.
Claim 14:  Dawson: 0405-0406; discussing the apparatus according to claim 9, wherein the mathematical operation type comprises one of the following computation processes: addition, subtraction, multiplication, sign acquisition, comparison, equivalence test and variance.
Claim 29:  Dawson: 0430, 0530; discussing the system comprising an apparatus according to claim 1, an apparatus according to claim 9, a data requester and a data provider.
Claim 33:	Dawson teaches a computer program embodied on a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least: 
obtain a key pair comprising a public key of an apparatus and a secret key of the apparatus; [Dawson: 0005]
determine, based on a message from a data requester [Dawson: 0015; sending messages and attachments using meta-files containing the plain-text encrypted by the ELD and also containing the ELD used in that encryption. See also 0201, 0224], a computation identifier that identifies a mathematical operation type of a mathematical operation to be performed on a first cipher text [Dawson: The claimed “a computation identifier” can be given the broadest reasonable interpretation (BRI) as a value, number, or data (e.g. descriptor) that identifies mathematical operation type to be performed on a cipher text. Dawson: 0239; The initial logic descriptor may be used to encrypt the plain-text, or it may trigger a process to commence a new logic generation routine in which A and B contact C, whereupon C generates a third encryption logic that it supplies for execution to a the Encryptors on A and B, in a process of chained encryption. C also can be an encrypted messenger, passing the descriptor down to A and B by using a different ELD for each leg to encrypt the ELD during its passage, in which case C is a relay. The algorithms the first and second computer use may be updated. Also 0243; a descriptor encapsulates this instance of the encryption logic generation process, and the descriptor is sent to the local computers to execute the described encryption. The output of the encapsulation process is the ELD. Thus, computation identifier may be the descriptor, where the descriptor identifies a mathematical operation type of a mathematical operation such as the encryption (or encryption logic generation process) to be performed on a first cipher text that is in a message and can send to computers. Other examples of computation identifier: 0275; the generated number is used as an index value and the algorithm in the position given by that value is selected. 0277; The frequencies represent the values of the arguments of the encryption algorithms of the Composite ELD. See also 0295], **wherein the mathematical operation type comprises at least one variance computation process; [**As rejected under a secondary reference, discussion below]
transmit a request to a data service provider, the request comprising the computation identifier and a public key of the data requester; [Dawson: 0239; State Control may transmute each computer from a consumer of encryption logic into a generator of logic that the other computers use]
receive, from the data service provider, a first ciphertext; [Dawson: 0195, 0199] 
obtain a second ciphertext from the first ciphertext by performing a cryptographic re-encryption operation; and  [Dawson: 0251-0252; uses ELD A to encrypt the bytes of the sending computer, and ELD B to re-encrypt the bytes for transmission to a second computer, giving each leg of the relay independent encryption logic. The purpose of transmitting the Secondary ELD is to initiate trust between the computers, giving them what amounts to a private encryption logic tunnel for sending to each other the single use plain-text encryption logic that is. In each communication the Plain-Text ELD is included in the encryption meta-file, and the Secondary ELD encrypts it. This is unlike tunnels using SSL, wherein public keys or private keys are transmitted, because a different encryption algorithm is used for each encrypted session. More examples on 0291-0292]
provide the second ciphertext to the data requester as a response to the message. [Dawson: 0293]
The claimed “a computation identifier” can be given the broadest reasonable interpretation (BRI) as a value, number, or data (e.g. descriptor) that identifies mathematical operation type to be performed on a cipher text. Dawson discloses for the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Odom with Dawson to teach “wherein the mathematical operation type comprises at least one variance computation process”, for the reason to identify the encryption used since the encryption algorithm 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435